JUSTICE EARNS dissenting: The express drilling clause in the Schnell lease, inartfuUy drafted so far as concern for the economic rights of the lessees are concerned, really adds no additional duties on the lessee that are not contained in the implied covenant to develop. In balancing the interest of the lessor and lessee in construing the rights accorded and duties imposed by the implied covenant to reasonably develop, the more equitable rule is that followed by the courts of Oklahoma, discussed at slip page 21 of the majority opinion (141 Ill. App. 3d at 63.0), a matter left unresolved by our supreme court in Baker v. Collins (1963), 29 Ill. 2d 410, 194 N.E.2d 353. While the implied covenant may impose no duty on the lessee to drill, the passage of an unreasonable length of time may result in a cancellation of the lease on the remaining, unexplored acreage. Here the initial well was drilled in 1967. In spite of the intensive and successful drilling activity that began in the area in 1979 or 1980, defendants did nothing to further develop the Schnell lease for the intervening 14 years prior to execution of the second lease. Under the decision of the court, defendants are rewarded for sitting idly by and speculating on the efforts of others. The rule adopted here evinces too much concern for the economic well-being of the lessee and too little for that of the lessor whose acreage remains undeveloped. Under the facts present here, I would hold that the unreasonably lengthy delay worked a cancellation as a matter of law.